Name: 2004/568/EC: Commission Decision of 23 July 2004 amending Decision 92/452/EEC as regards embryo collection teams in the United States of America (notified under document number C(2004) 2420)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  trade;  agricultural policy;  health;  agricultural activity;  means of agricultural production
 Date Published: 2008-12-05; 2004-07-28

 28.7.2004 EN Official Journal of the European Union L 252/5 COMMISSION DECISION of 23 July 2004 amending Decision 92/452/EEC as regards embryo collection teams in the United States of America (notified under document number C(2004) 2420) (Text with EEA relevance) (2004/568/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8 thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2), provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) The United States of America has requested that amendments be made to the list as regards entries for that country. (3) The United States of America has provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of that country. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 31 July 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2004/52/EC (OJ L 10, 16.1.2004, p. 67). ANNEX In the Annex to Decision 92/452/EEC, the following rows are added to the list for the United States of America: US 04KY110 E625 Lutz Brookview Farm 4475 Fairfield Road, Box 74 Fairfield, KY 40020 Dr Cheryl Nelson US 04WI109 E1257 Cashton Veterinary Clinic 406 South Street Cashton, WI 54619 Dr Brent Beck